Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 12, 2021 has been entered.
Status of Claims
Claims 1-18, 20 and 21 are pending, with claim 19 being canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The operative and structural characteristics of the protector which “results in providing cover to entire surface of the bumper undercarriage and cover to corners of the bumper undercarriage” (claims 1, 12) and 
The notches on the back edge being comprised of at least two different notch types selected from V-shaped, S-shaped and hexagonally shaped (claim 21).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  In claim 1, line 10, an article appears to be missing between “to” and “entire”; in claim 1, line 11, an article appears to be missing between “to” and “corners”; in claim 12, line 10, an article appears to be missing between “to” and “entire”; in claim 12, line 11, an article appears to be missing between “to” and “corners”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the provision of the notches on the back edge as being “at least two different notch types” from the group of V-shaped, S-shaped and hexagonally shaped. The application as filed positively fails to teach this limitation. While specification ¶¶0034-0036 refer notch 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 10-11 it is not entirely clear how a range of bending motion expressly provides a full coverage of a bumper undercarriage; in claim 1, lines 11-12 it is not entirely clear whether the recitation “and protection to the corners of the bumper undercarriage” recites a separate feature than providing “cover to corners of the bumper undercarriage” (claim 1, line 11), i.e., it is not clear whether or not coverage and protection are identical, particularly considering that in claim 1, lines 10-11, apparently complete coverage is already recited. In claim 12, lines 10-11 it is not entirely clear how a range of bending motion expressly provides a full coverage of a bumper undercarriage; in claim 12, lines 11-12 it is not entirely clear whether the recitation “and protection to the corners of the bumper undercarriage” recites a separate feature than providing “cover to corners of the bumper undercarriage” (claim 12, line 11), i.e., it is not clear whether or not coverage and protection are identical, particularly considering that in claim 12, lines 10-11, apparently complete coverage is already recited; in claim 12, line 14-15 it is not clear whether or not the feature recited by the phrase “allows the protector to be flexed in three dimensions” is a separate function or merely a statement of a resulting characteristic which necessarily occurs with the provision of the claimed structure; in claim 21, line 2, it is not entirely clear what the structure of an “s-shaped” notch comprises.

	As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinedling et al. (US 2009/0115221) in view of Adell (US 4,379,376) and Schotthoefer (US 5,062,665). Shinedling et al. teach an automobile underside protector band (e.g., 90), which may be equally termed a “device” or an “apparatus”, the band . 
The reference to Shinedling fails to teach that the material (only generically referred to) is a polyurethane (claim 2) and a hardness of 85 Shore A (claims 11, 18). Firstly, the choice of a material, absent a showing of evidence to the contrary, is well held to be within the skill level of the ordinary practitioner. Initially Shinedling teaches a plastic material is anticipated, and resultantly the ordinary practitioner would be well-directed to choose a plastic material in the making of the protector. Further, in that the reference to Shinedling is unspecific as to the material choice, there is an implication that this step is, in fact, reasonably left up to the ordinary practitioner. When a reference is unspecific on a detail of manufacture, a reasonable conclusion is that the material choice is not deemed exceptionally critical by the inventor and/or that it may be left in the hands of the ordinary practitioner. 
Resultantly, It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the plastic material which is only generically described by Shinedling et al. as specifically a polyurethane having a Shore A hardness of 85, for the purpose of ensuring that the material of the protector taught by Shinedling et al. will hold up to the use expected by Shinedling et al. particularly in that the material property values are understood to describe a known and/or stock polyurethane material within the knowledge of the ordinary practitioner, so as to ensure that the material is resistant to deformation and damage in its intended use as set forth in Shinedling. 

As regards a particular achievable angle of bending as being between 16-30 degrees, initially Adell positively illustrates a bend angle (see figure 2, regions 50, 52), and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to bend the protector device or apparatus to an angle of between 16 and 30 degrees for the purpose of forming the protector to the geometry of the underside of the vehicle to which it is attached, an increased bending 
The arrangement taught by Shinedling et al. as further modified by Adell fails to teach that the top surface of the band includes an adhesive, comprising double-sided tape, and that the junctions of the front and bottom, and of the rear and bottom sides of the band include a rounded bevel. Schotthoefer teaches that it is well known in the accommodation of protective bands on vehicles to provide an adhesive (27) in the form of double-sided adhesive tape (col. 2, line 6) to connect a protective band to a vehicle part (13). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection of the band as taught by Shinedling et al. as modified by Adell above to the vehicle portion (e.g., as taught by Shinedling et al.) via an adhesive, such as a double-sided adhesive tape, in place of the mechanical fasteners taught initially by Shinedling et al., for the purpose of facilitating a faster attachment of the band to the vehicle part, and/or to reduce the cost of the assembly by not requiring the mechanical fasteners while still providing a robust connection. As regards the thickness of the adhesive, while Schotthoefer does not teach a particular thickness as being in the range of 0.75 to 1.55 mm., the provision of double-coated adhesive tape in this range is notoriously old and well known, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the tape thickness in a range of 0.75 – 1.55mm for the purpose of using a tape of known and available thickness, rather than requiring a more expensive or less available specialty thickness. 
Further, Schotthoefer teach a cross sectional profile of the protective strip (see, rounded bevels on portion 25, e.g., figure 2), wherein the protective strip includes a rounded bevel at outward-facing edges. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the profile of the band initially taught by Shinedling et al. as modified by Adell (and to include the adhesive taught by Schotthoefer), with a rounded bevel profile at the junctions of the front, bottom and rear faces such as also taught by the rounded bevel profiles taught by Schotthoefer, for the purpose of presenting a visually less aggressive appearance 
As regards the specific dimensions of (a) the front and back edges of the band being in a range of 0.12 to 0.4 inches (claims 1, 12), (b) the width of the band material between the edge and apex of the notches as being in a range of 0.16 and 0.5 inches (claims 1, 12), (c) the rounded bevel radius as being 3/32 inch (claims 6, 14), (d) the overall band width as being in a range between 1 and 2 inches (claims 7, 15), (e) the notch apex radius as being in a range between 0.12 and 0.4 inches (claim 9) and (f) the adjacent notch edges as being at a mutual angle in a range of 20-40 degrees (claim 10) or 30 degrees (claim 17): initially, such a selection of measurement values is well understood to fall into the category of routine optimization by the ordinary practitioner. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide: (a) the front and back edges of the band being in a range of 0.12 to 0.4 inches (claims 1, 12), for the purpose of providing the band in a form which has sufficient vertical height to be structurally sound without undesirably increasing drag on the vehicle; (b) the width of the band material between the edge and apex of the notches as being in a range of 0.16 and 0.5 inches (claims 1, 12), for the purpose of allowing a substantial degree of bending freedom to allow for the accommodation of a large range of curvatures; (c) the rounded bevel radius as being 3/32 inch (claims 6, 14) to substantially remove the sharp corner at the junction of the front, rear and bottom without removing a large quantity of material; (d) the overall band width as being in a range between 1 and 2 inches (claims 7, 15) for the purpose of ensuring a large enough contact area between the top face of the band and the vehicle portion, thus ensuring robust connection to the vehicle; (e) the notch apex radius as being in a range between 0.12 and 0.4 inches (claim 9) so as to allow a desired degree of bending at the notches, while not overly increasing stress concentration in the band portion at the ends of the notches and (f) the adjacent notch edges as being at a mutual angle in a range of 20-40 degrees (claim 10) or 39 degrees (claim 17) for the purpose of allowing bending of the band to a sufficient degree that the tooth edges on each side of each notch do not interfere with each other.

As regards the limitation: “and wherein the v-shaped notch allows the protector to be flexed in three-dimensions” (claim 12), the combining reference to Adell positively provides for a reduction in cross section of the material at the locations where the notches are, and a resulting smaller cross section of material will necessarily present less resistance to bending than a larger cross section of the same material. Such a provision, absent any other particular structural distinction as claimed, would result in the claimed three dimensional flexibility, since the claimed feature is only a recitation of a result which would necessarily follow from the providing of a smaller cross section’s worth of material proximate the notches.
As regards the limitation: “wherein the notches on the back edge are comprised of at least two different notch types selected from this group: v-shaped, s-shaped, and hexagonally shaped” (claim 21), initially the instant application does not actually support this limitation, and as such it is not understood to be representative of the invention made by applicant. The reference to Adell, relied upon for the teaching of the provision of bending-enhancing notched, teaches plural notch types may be used in facilitating bending (see col. 7, lines 7-9: “The widths of the notches, as well as the particular .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinedling et al. in view of Adell, Schotthoefer (as applied to claim 1 above) and further in view of Saito et al. (US 2010/0255317). The combined references to Shinedling et al., Adell, and Schotthoefer are discussed above fail to teach that the top surface is corona treated prior to application of an adhesive. Saito et al. teach that it is a well- known technique in preparing a polyurethane element for attachment to another element using an adhesive to pre-treat the element with a corona discharge treatment (¶0006) to improve bonding between the elements. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the band taught by Shinedling et al. and modified above to constitute a polyurethane (and as further modified by Adell and Schotthoefer) as having a corona discharge pre-treatment such as discussed as being well-known by Saito et al., for the purpose of ensuring that adhesion of the band is improved, compared to a band not so treated.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Technically, applicant’s reply is non-responsive under 37 CFR 1.111(b). The patentability of newly added claim 21 is not discussed.
37 CFR 1.111(b): “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly 
As regards the notches, initially the reference to Adell positively anticipates that notches other than those illustrated in the reference may be used (col. 7, lines 7-9), and thus would lead the ordinary practitioner to expressly use notches of different shapes, such as a V-shape, in order to adjust the amount of bending which may be had from the notch structure. Applicant’s citation from Adell is noted, but the cited passage is not directed to variations in the shape of the notches. Further Adell positively discloses that a protector having the notch structure can bend in three dimensions (Adell, col. 7, lines 46-48).
As regards the newly added limitations, “wherein the bending range of 16-30 degrees results in providing cover to entire surface of the bumper undercarriage and cover to corners of the bumper undercarriage, and protection to the corners of the bumper undercarriage” (claims 1, 12), note that the combining reference to Adell positively illustrates a bend angle (see figure 2, regions 50, 52), and the ordinary practitioner recognizes that to provide the ability to bend the protector device or apparatus to an angle of between 16 and 30 degrees for the purpose of forming the protector to the geometry of the underside of the vehicle to which it is attached, an increased bending angle allowing more angular geometries (and thus more varied vehicle structures) to beneficially be accommodated by the protector. Further, such a provision, absent any other particular structural distinction as claimed, would result in the claimed provision of cover to entire surface of the bumper undercarriage and cover to corners of the bumper undercarriage, and protection to the corners of the bumper undercarriage, since the claimed feature is only a recitation of a result which would necessarily follow from applying the bending angle to the protector.
As regards the optimizations of the various dimensional attributes, note that reasonings have been provided: (a) the front and back edges of the band being in a 
As regards the adhesive, applicant’s comments are noted, but are not persuasive in view of the references cited previously which provide documentary evidence that adhesive elements well-known in the prior art fall routinely within the thickness values as applicant has claimed them. Further there is no evidence that applicant has invented the adhesive used, and to that extent, the use of a commonly known prior art adhesive falling into the claimed range is a reasonable choice to which the ordinary practitioner 
Applicant attempts to assert that the references teach away from combination. The examiner does not agree. A reference does not teach away from the claimed subject matter if it does not "criticize, discredit or otherwise discourage" investigation into the claimed subject matter.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). The references of record do not teach away from the invention. Additionally, the modifing reference to Adell is reasonably seen to encourage the ordinary practitioner to not necessarily maintain a U-shaped notch, in that it envisions other shape variants as is explicit at col. 7, lines 7-9. References such as Halladay, Gary et al, Bright and Williams provide documentary evidence that numerous notch shapes are very well known across numerous fields, including rectangular notches, V notches, complex-walled notches and the interchanging of U, V and at least rectangular notch structures. This is a very small sampling representative of a larger body of material, but this sampling makes it clear that the adjustment of the shape is in no way beyond the skill level of the ordinary practitioner, but rather has been well known for some long time. 
Additionally, it is noted that the addition and/or combination of the features taught by the prior art would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art. Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
 Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616